Case 2:10-cv-02211-DMG-AGR Document 1078-1 Filed 03/31/20 Page 1 of 3 Page ID
                                 #:39057




                            EXHIBIT 1
Case 2:10-cv-02211-DMG-AGR Document 1078-1 Filed 03/31/20 Page 2 of 3 Page ID
                                 #:39058


    1 JOSEPH H. HUNT
      Assistant Attorney General
    2 U.S. Department of Justice
      Civil Division
    3 WILLIAM C. PEACHEY
      Director
    4 Office of Immigration Litigation
      District Court Section
    5 JEFFREY S. ROBINS
      Deputy Director
    6 450 5th Street, N.W.
      Washington, D.C. 20530
    7 Telephone: (202) 616-1246
      Facsimile: (202) 305-7000
    8 Attorneys for Defendants-Respondents
    9                       UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11
        JOSE ANTONIO FRANCO-                )     Case No. 10-CV-02211 DMG (DTBx)
  12    GONZALEZ, et al.,                   )
                                            )     DECLARATION OF CAPTAIN
  13       Plaintiffs-Petitioners,          )
                                            )     INDIRA HARRIS
  14                     v.                 )
                                            )     Honorable Dolly M. Gee
  15    CHAD WOLF, Acting Secretary,        )
        Department of Homeland Security, et )
  16    al.,                                )
                                            )
  17      Defendants- Respondents,          )
                                            )
  18    ____________________________        )
  19
  20 I, Indira Harris, declare pursuant to 28 U.S.C. § 1746 under penalty of perjury that
     the following is true and correct:
  21
  22     1. I am a Licensed Clinical Social Worker and U.S. Public Health Service
            (USPHS) Commissioned Corps Officer serving within the U.S. Department
  23        of Homeland Security, U.S. Immigration and Customs Enforcement (ICE)
  24        Health Service Corps. I am the Behavioral Health Unit (BHU) Chief for
            IHSC and have been in this position for 1.5 years.
  25
  26     2. As Chief of the BHU, I provide direct supervision for Headquarters (HQ)
            Behavioral Health Consultants and Regional Behavioral Health Consultants
  27        in all aspects of behavioral health care to include, but not limited to clinical
  28
Case 2:10-cv-02211-DMG-AGR Document 1078-1 Filed 03/31/20 Page 3 of 3 Page ID
                                 #:39059



    1         supervision, case management oversight and consultation. I am responsible
              for planning, directing, coordinating, and evaluating the activities of the
    2         Behavioral Health Unit. I also provide national leadership and direction in
    3         the development of IHSC’s goals, priorities, policies, and program activities
              designed to prevent and treat mental illness and promote mental health. As
    4
              BHU Chief, I am also responsible for the policy development coordination,
    5         implementation, and management of the Unit’s operations as they pertain to
    6         a broad program of supported activities.

    7      3. IHSC continues to comply with its obligations under the Court’s orders
    8         [Doc. ## 973, 996] to utilize training and guidance materials that accompany
              screening tools at IHSC facilities.
    9
   10
           4. IHSC continues to provide training to IHSC personnel involved in the
   11         screening process at IHSC facilities in the use of such materials.
   12
        Executed this 31st day of March, 2020.
   13
   14
   15
   16
   17 __________________________
   18 Captain Indira Harris
      Chief, Behavioral Health Unit
   19 ICE Health Service Corps
   20 Washington, D.C.
   21
   22
   23
   24
   25
   26
   27
   28


                                                 1
